UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6105


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARVIN MARCO GRAHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:02-cr-00002-GCM-1; 3:07-cv-00417-GCM)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin Marco Graham, Appellant Pro Se. Adam Christopher Morris,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marvin     Marco      Graham    seeks     to    appeal      the     district

court’s order denying his motion to amend his 28 U.S.C.A. § 2255

(West Supp. 2009) motion to vacate.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory      and       collateral       orders,      28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).               “A denial of a motion to amend

a   complaint    is   not   a   final     order,    nor    is    it    an    appealable

interlocutory or collateral order.”                 Bridges v. Dep’t of Md.

State Police, 441 F.3d 197, 206 (4th Cir. 2006).                          Accordingly,

we dismiss the appeal for lack of jurisdiction.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the     materials       before      the    court   and

argument would not aid the decisional process.

                                                                              DISMISSED




                                           2